DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 03-11-2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
(Although the copy of Maralikova et al. provided by Applicant is illegible, the examiner is providing a better copy with the current action, and so the reference has been considered, and is listed on the attached PTO-892)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maralikova et al. - “Confirmatory analysis for drugs of abuse in plasma and urine by high-performance liquid chromatography-tandem mass spectrometry with respect to criteria for compound identification”).

Regarding claim 1, Maralikova discloses a mass spectrometer “LC/MS/MS” (see Abstract) provided with: a front mass separation section (implicit in a LC/MS/MS device: see Abstract) in which an ion having a predetermined mass-to-charge ratio is selected as a precursor ion among ions originating from a compound contained in a sample (see section 2: Experimental, and Table 3); a fragmentation section (implicit in a LC/MS/MS device: see Abstract) in which the precursor ion selected in the front mass separation section is fragmented into product ions (see section 3: Results and discussions, and Table 3); and a rear mass separation section in which the product ions generated in the fragmentation section are subjected to mass separation (see section 3: Results and discussions, and Table 3), and capable of performing an MSn analysis (where n is an integer equal to or greater than two) – (see Abstract and section 3: Results and discussions), the mass spectrometer comprising:
a) a storage section (implicit for an automated system) for storing a plurality of MRM measurement conditions (per analyte: Table 3) and a plurality of data sets of standard multi-MRM spectrums (as shown in Fig. 1) respectively corresponding to a plurality of compounds (as shown in Fig. 1), wherein each of the plurality off MRM measurement conditions include a plurality of MRM transitions (see Table 3, each having at least two transitions), each of the plurality of MRM transitions being a combination of the precursor ion and the product ions 
b) a target compound input receiving section (implicit for an automated system) for receiving an input indicating one or more target compounds by an operator (i.e. the analytes: Table 3);
c) a measurement execution section (implicit for an automated system) for reading, from the storage section, the MRM measurement conditions (Table 3) respectively corresponding to the one or more target compounds (i.e. the analytes: Table 3), and measuring the sample under the MRM measurement conditions (see section 3: Results and discussions);
d) a measured multi-MRM spectrum creation section (implicit for an automated system) for creating a measured multi- MRM spectrum (as shown in Fig. 1) indicating an intensity of product ions as a mass peak on a graph having mass-to-charge ratios of the product ions on one axis (as shown in Fig. 1), the intensity of the product ions being acquired by measuring the sample (see section 3: Results and discussions); and
e) a similarity degree calculation section (implicit for an automated system) for obtaining for each of the one or more target compounds, a degree of similarity between the standard multi-MRM spectrum stored in the storage section and the measured multi-MRM spectrum (i.e. comparing intensities: section 3: Results and discussions).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maralikova et al. - “Confirmatory analysis for drugs of abuse…”).

Regarding claim 4, Maralikova is applied as above, but does not disclose a spectrum display section for displaying, for each of the one or more target compounds, the standard multi-MRM spectrum and the measured multi-MRM spectrum.
However, the Examiner takes official notice that a display device to display the different spectrums of interest was well-known in the art at the time the invention was filed.  See MPEP 2144.03.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maralikova’s device to include a spectrum display .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Maralikova et al. - “Confirmatory analysis for drugs of abuse…”) in view of Liu et al. (U.S. Pub. 2010/0112706).

Regarding claim 4, Maralikova is applied as above, but does not disclose the plurality of MRM transitions include six or more to 16 or less MRM transitions, each having a different mass-to-charge ratio of at least one of the precursor ion and the product ions.
Liu discloses that the plurality of MRM transitions include six or more to 16 or less MRM transitions (i.e. 7 or 14: [0095]), each having a different mass-to-charge ratio of at least one of the precursor ion and the product ions (Table 7).
Since Liu shows that the number of MRM transitions is a results-effective variable that can be optimized to improve the accuracy of the experimental results, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maralikova’s device so that the plurality of MRM transitions include six or more to 16 or less MRM transitions, each having a different mass-to-charge ratio of at least one of the precursor ion and the product ions, as taught by Liu.  See MPEP 2144.05(II).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Maralikova et al. - “Confirmatory analysis for drugs of abuse…”) in view of Green (WO 2015/118321).


Green discloses a chromatograph mass spectrometer comprising: a mass spectrometer (page 13, lines 27-28); and g) a chromatograph (page 11, lines 29-37) for temporally separating a compound contained in a sample (page 11, lines 29-37), wherein the MRM measurement conditions further include information for a period of measurement time during which the sample is measured based on the MRM measurement conditions (page 15, lines 1-5), and the measurement execution section repeatedly performs an execution in which the sample is measured based on the MRM measurement conditions during the period of measurement time (page 15, lines 1-5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maralikova’s device to include a chromatograph mass spectrometer comprising: a mass spectrometer; and g) a chromatograph for temporally separating a compound contained in a sample, wherein the MRM measurement conditions further include information for a period of measurement time during which the sample is measured based on the MRM measurement conditions , and the measurement execution 
Such a modification would result in a significant improvement in duty cycle (Green: page 4,lines 9-10).

Regarding claim 6, Maralikova is applied as above, but does not disclose the period of measurement time includes a period before a time at which an elution of the compound from the chromatograph begins and/or a period after a time at which the elution of the target compound from the chromatograph ends.
Green discloses the period of measurement time includes a period after a time at which the elution of the target compound from the chromatograph ends (page 18, line 41–page 19, line 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maralikova’s device so that the period of measurement time includes a period after a time at which the elution of the target compound from the chromatograph ends, as taught by Green.
Such a modification would allow baseline data to be collected to assess signal to noise data (Green: page 19, lines 1-2).

Regarding claim 7, Maralikova is applied as above, but does not disclose a noise removal spectrum creation section for performing, for each of the one or more target compounds, a process of subtracting a measured multi-MRM spectrum data acquired outside a period of 
Green discloses a noise removal spectrum creation section (implicit: the control hardware/software) for performing, for each of the one or more target compounds (A/B/C: page 15, lines 17-27), a process of subtracting (i.e. removing from measurement: page 15, lines 17-27) a measured multi-MRM spectrum data acquired outside a period of retention time of a corresponding one of the target compounds (i.e. for A/B/C: page 15, lines 17-27) from a measured multi-MRM spectrum acquired within the period of retention time (i.e. the peaks of A/B/C: page 15, lines 17-27) of the corresponding one of the target compounds (page 15, lines 17-27).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maralikova’s device to include a noise removal spectrum creation section for performing, for each of the one or more target compounds, a process of subtracting a measured multi-MRM spectrum data acquired outside a period of retention time of a corresponding one of the target compounds from a measured multi-MRM spectrum acquired within the period of retention time of the corresponding one of the target compounds, as taught by Green.
Such a modification would result in a significant improvement in duty cycle (Green: page 4,lines 9-10).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852